LatimeR, Judge
(concurring in the result):
I concur in the result.
The accused’s testimony raised reasonably the issue that it was impossible for him to comply with the order, and the instructions given by the president of the court neither directed the court’s attention to that ingredient nor required that it be considered in arriving at a finding. Under those circumstances, the court-martial could find the accused guilty, even though the members believed it was impossible for him to comply with the order. That is not the law, and so a reversal is required.